VICKERY, J.
INSURANCE.
(310 A2) Insurance agency, representing various insurance companies as principals, which nevertheless acted as del credere agent and made contracts on its own behalf, placing policies with various companies and collecting and remitting premiums, held entitled to maintain suit in its own name against insurance company which it represented, to recover premiums claimed to be due from insurance company as mortgagee under fire Doliey.
REAL ESTATE.
(510‘ M4ql) Mortgagee, which held fire insurance policy under clause in policy for its protection, held not liable ■ ;r premiums under provision “that, in case the mortgagor or owner shall neglect to pay any premium under this policy, the mortgagee (or trustee)' shall on demand pay the same,” where, after notice of default of mortgagor, who was insolvent, mortgagee returned policy for cancellation, since the clause relating to mortgagee’s payment of premium did not create covenant but only a c condition.
(Sullivan, PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, this issue.